



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151, 152, 153,
    153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212,
    213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)      an offence under section 144 (rape), 145
    (attempt to commit rape), 149 (indecent assault on female), 156 (indecent
    assault on male) or 245 (common assault) or subsection 246(1) (assault with
    intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes of
    Canada, 1970, as it read immediately before January 4, 1983, or

(iii)     an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the complainant of the
    right to make an application for the order; and

(b)     on application made by the complainant,
    the prosecutor or any such witness, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b).

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. J.P., 2013 ONCA 505

DATE: 20130801

DOCKET: M42726 (C57400)

Lauwers J.A. (In Chambers)

BETWEEN

Her Majesty the Queen

Respondent

and

J. P.

Appellant/Applicant

James Foord, for applicant

Grace Choi, for respondent

Heard: July 30, 2013

On application for release pending the appeal from the
    conviction entered on December 4, 2012 and the sentence imposed on January 6,
    2013 by Justice Douglas J. Rutherford of the Superior Court of Justice, sitting
    without a jury.

ENDORSEMENT

[1]

The applicant was convicted of the offence of invitation to sexual
    touching under s. 152(a) of the
Criminal Code
of Canada.  She was sentenced
    to 24 months incarceration.

[2]

The applicant and her co-accused boyfriend, Gregory Ganong, befriended
    an eleven-year-old neighbourhood boy, S.R.  Over the course of one-and-a-half
    to two months, S.R. was sexually exploited by the couple through numerous
    incidents of various sexual acts.  The trial judge found that Mr. Ganong took
    the lead in the offences but that the applicant participated.  Mr. Ganong was
    sentenced to five years imprisonment for a number of sexual assaults, and to a concurrent
    sentence of three months for invitation to sexual touching.

[3]

S.R. testified that the applicant touched his penis. Mr. Ganong encouraged
    him to touch her breasts and vaginal area. S.R and the applicant engaged in
    French kissing.

[4]

For bail pending conviction appeal, the appellant must establish the
    three elements set out in s. 679(3) of the
Criminal Code:
that the
    appeal or application for leave to appeal is not frivolous; that she will
    surrender herself into custody in accordance with the terms of the order; and
    that her detention is not necessary in the public interest. I find that the
    applicant would surrender herself into custody. I now turn to the other two
    grounds.

[5]

I must first be persuaded that the appeal is not frivolous. I adopt the
    interpretation of Hoy J.A. in
R. v. Brown
, [2012] O.J. No. 3605, at
    para. 4:

The requirement that the appeal "is not frivolous"
    has been interpreted to mean that there must be an arguable case with respect
    to the applicant's guilt. The applicant must establish that his or her appal has
    sufficient strength and substance, or rests on some ground rational enough, to
    evoke the possibility that the appeal may be allowed: see
R. v. Parsons
(1994), 30 C.R. (4th) 169, at p. 173 (Nfld. C.A.); see also
R. v. Di
    Guiseppe
, 2008 ONCA 223, 78 W.C.B. (2d) 249, at paras. 11 and 17.

[6]

I must also consider the public interest, taking into account the
    fact that the appellant was convicted of a serious crime against the person. I
    am obliged to weigh the values of reviewability and enforceability.
As Arbour J.A. said in
R. v. Farinacci
(1993), 67 O.A.C. 197, at paras. 41-43:

The concerns reflecting public interest, as expressed in the
    case-law, relate both to the protection and safety of the public and to the
    need to maintain a balance between the competing dictates of enforceability and
    reviewability. It is the need to maintain that balance which is expressed by
    reference to the public image of the criminal law, or the public confidence in
    the administration of justice. The public interest criterion in s. 679(3)(c)
    of the
Code
requires a judicial assessment of the need to review the
    conviction leading to imprisonment, in which case execution of the sentence may
    have to be temporarily suspended, and the need to respect the general rule of
    immediate enforceability of judgments.

Public confidence in the administration of justice requires
    that judgments be enforced. The public interest may require that a person
    convicted of a very serious offence, particularly a repeat offender who is
    advancing grounds of appeal that are arguable but weak, be denied bail. In such
    a case, the grounds favouring enforceability need not yield to the grounds
    favouring reviewability.

On the other hand, public confidence in the administration of
    justice requires that judgments be reviewed and that errors, if any, be
    corrected. This is particularly so in the criminal field where liberty is at
    stake. Public confidence would be shaken, in my view, if a youthful first
    offender, sentenced to a few months' imprisonment for a property offence, was
    compelled to serve his or her entire sentence before having an opportunity to
    challenge the conviction on appeal. Assuming that the requirements of s.
    679(3)(a) and (b) of the
Criminal Code
are met, entitlement to bail is
    strongest when denial of bail would render the appeal nugatory, for all
    practical purposes.

[7]

Epstein J.A. noted in
R. v. Love
, [2012] O.J. No. 4083, at
    para. 10:

Several grounds are relevant to the public interest
    determination. These include the seriousness of the offence, the strength of
    the appeal, and the delay inherent in perfecting and listing an appeal:
R.
    v. Daniels
(1997), 35 O.R. (3d) 737 (C.A.) The more serious the crime, the
    less likely bail will be granted. Strong grounds of appeal will favour
    reviewability over enforceability. Concern for public protection will favour
    enforceability over reviewability:
R. v. Porisky
, 2012 BCCA 309,
    [2012] B.C.J. No. 1440, at paras. 10-16.

The Conviction Appeal

[8]

The conviction appeal rests on two grounds.  The first is that there is
    no evidence that the applicant actually invited S.R. to touch her.  On this
    issue, the trial judge said:

The elements of the offence, including invitation of sexual
    touching as described, are
manifestly made out by her
    actions
as described by S.R.; even if, unlikely as may be, she had remained
    mute throughout.  On the evidence, any suggestion that no invitation to S.R. to
    touch her body for a sexual purpose as proven is simply untenable. [Emphasis
    added.]

[9]

Applicants counsel submits that the invitation was that of Mr. Ganong,
    not the applicant, and that the word manifestly is too vague and
    non-descriptive to amount to a safe basis for conviction.

[10]

This
    is a difficult argument to sustain, in view of the case-law that interprets s.
    152 to extend beyond express communication to implicit invitation by act or
    gesture:
R. v. Legare
, [2008] A.J. No. 373 (C.A.), at paras. 32-33.

[11]

The
    second ground of appeal is that the trial judge relied on a videotape of S.R.s
    statement that S.R. admitted was somewhat untrue.  On a
voir

dire
,
    the trial judge found that the interview tape and the transcript met the
    threshold criteria contemplated by s. 715.1 of the
Criminal

Code
,
    even though S.R. did not expressly adopt his earlier statement.  Based on his
    assessment of S.R.s testimony, the trial judge concluded that the statement
    was truthful but incomplete.  There was nothing in the statement that was
    wrong.  More detail was added by S.R. in his testimony, and the trial judge
    relied on that testimony. The Crown submits that the
proviso
would
    apply, if necessary.

[12]

In
    my view, the invitation to sexual touching to a child is a serious crime
    against the person.  The grounds for the conviction appeal are arguable but
    weak, and on such a serious offence the balance favours continued enforcement
    of the sentence, not judicial interim release.

The Sentence Appeal

[13]

The
    applicant submits that the sentence of two years is grossly disproportionate to
    the sentence of three months received by her co-accused, who was the lead
    according to the trial judge, for two reasons. First, the applicants sentence
    is outside of the normal range for this crime. Second, Mr. Ganongs sentence
    was three months concurrent with a five year prison term for sexual assault
    while the applicants was multiples of his three-month concurrent sentence.

[14]

Applicants
    counsel did not provide me with comparable cases to assist in establishing a
    range of appropriate sentence. I can understand the problem; the cases often
    involve invitation to sexual touching as one of a number of more serious
    crimes, so that separating out the specific element is difficult if not
    impossible.

[15]

The
    sentence does not appear to be an outlier. A trial judge is permitted, under s.
    725(1)(c) of the
Code,
to consider the overall context, including the
    applicants conduct that could well have established a more serious charge.  See
R. v. Edwards
(2001), 54 O.R. (3d) 737 (C.A.), at para. 35. Sentences
    related to the sexual abuse of children are rising as courts become more
    familiar with the horrific consequences for the victims, an element to which
    the trial judge alluded in referring to the victim impact statements. See
    Moldaver J.A. in
R. v. D.D.
(2002), 58 O.R. (3d) 788 (C.A.), at paras.
    34-38,
R. v. Woodward
, 2011 ONCA 610, 107 O.R. (3d) 81, at para. 72,
    and
R. v. D.M.
, 2012 ONCA 520, 111 O.R. (3d) 721, at para. 38.

[16]

Further,
    it does not strike me that the two sentences are truly comparable.  Mr.
    Ganongs conviction on the more serious charges tempers his overall sentence
    somewhat on the totality principle, which does not apply to the applicant. I am
    not persuaded that his concurrent three months sentence for the invitation to
    sexual touching is an appropriate comparator for the applicant.

[17]

The
    practical issue is that the applicant has served a substantial proportion of
    her sentence. Refusing this bail application might render her sentence appeal
    moot which would thereby cause her unnecessary hardship; see s. 679(4) of the
Criminal
    Code
. The appeal has not yet been perfected, so it cannot be expedited.

[18]

Despite
    this reality, in my view the application fails on the public interest analysis
    undertaken above in relation to the conviction. On balance, this is a case in
    which public confidence in the administration of justice requires that the judgment
    be enforced. I am especially troubled by the long term nature of the
    applicants personal abuse of the child victim, which was described by the
    trial judge as extensive and persistent, and the very serious breach of trust
    in which she participated.

[19]

The
    application is therefore dismissed.

P. Lauwers J.A.


